EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James M. O’Neill on 12/6/2021.

The application has been amended as follows: 

In claim 1, line 4, after “with a”, delete “second”.
In claim 1, line 7, before “joining tool”, delete “second”.
In claim 1, line 10, after “actively cooling the”, delete “second”.

In claim 3, line 1, before “joining tool”, delete “second”.

In claim 4, line 1, before “joining tool”, delete “second”.

In claim 7, line 1, before “joining tool”, delete “second”.

In claim 18, line 2, before “joining tool”, delete “second”.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks and amendments filed 9/27/2021 have overcome the prior art of record.
With respect to claim 1 and dependent claims 3-7 and 18, the prior art of record does not disclose the additional limitation of “cooling the second joining tool by a temperature unit that comprises an evaporative cooling unit, wherein the evaporative cooling unit comprises a capillary comprising a first section having a first diameter and a second section having a second diameter that is smaller than the diameter of the first section, and wherein cooling liquid that passes through the capillary passes the second section and changes phase to a gaseous state when reaching the first section with the larger diameter” in combination with the other limitations of claim 1.
With respect to claim 8 and dependent claims 9-10, 13-17 and 19, the prior art of record does not disclose the additional limitation of “wherein the temperature unit comprises an evaporative cooling unit, wherein the evaporative cooling unit comprises a capillary comprising a first section having a first diameter and a second section having a second diameter that is smaller than the diameter of the first section, and wherein cooling liquid that passes through the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK